DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in grounds of the new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Chien et al. (US 2016/0126002).
Regarding claim 1, Chien et al. (figures 5-6 and para 0025-0027) discloses
a first inductor (61) having a plurality of first turns (see figures 5-6); and a second inductor (62) having a plurality of second turns (see figures 5-6), wherein the first inductor and the second inductor are disposed on a first layer in an interlaced manner (see para 0027 and figures 5-6), wherein at least one of the first turns is directly adjacent to another first turn and one of the second turns (note: see figures 5-6 disclosing one of the first turns of 61 is directly adjacent to another first turn and one of the second turns 62).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) in view of Chien et al. (US 2016/0126002).
Regarding claim 1, Chen (figures 3a-4a and para 0021-0035) discloses first inductor (see para 0021) having a plurality of first turns (see figure 3a); and a second inductor (see para 0023) having a plurality of second turns (see figure 3a), wherein the first inductor and the second inductor are disposed on a first layer in an interlaced manner (see figure 3a).
Chen does not expressly discloses wherein at least one of the first turns is directly adjacent to another first turn and one of the second turns.
Chien et al. (see para 0025-0027) discloses wherein at least one of the first turns is directly adjacent to another first turn and one of the second turns (note: see figures 5-6 disclosing one of the first turns of 61 is directly adjacent to another first turn and one of the second turns 62).
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps as taught by Chien et al  to the modified inductive device of Chen so as to enhance the coupling between the first turns thereby allowing for a higher inductance to be obtained.
claim 2, Chen (figures 3a-4a) discloses wherein the first turns of the first inductor are coupled to at least one first interlaced structure.
Regarding claim 3, Chen (figures 3a-4a) discloses wherein the at least one first interlaced structure of the first inductor is disposed across at least two of the second turns.
Regarding claim 4, Chen (para 0025-0030) discloses wherein the at least one first interlaced structure is formed by two metallic segments disposed on the first layer and a second layer respectively.
Regarding claim 5, Chen (figures 3a-4a) discloses wherein the first inductor and the second inductor are both disposed in a predetermined area having a first side and a second side, the second first side is opposite to the second side.
Regarding claim 6, Chen (figures 3a) discloses wherein the first inductor comprises a first port (312) and a second port (314), and the second inductor comprises a third port (332) and a fourth port (334).
Regarding claim 7, Chen (figures 3a) discloses wherein the first port and the second port are disposed on the first side, and the third port and the fourth port are disposed on the second side.
Regarding claim 8, Chen (para 0028-0029) discloses wherein the first port and the second port are disposed on a second layer which is different from the first layer.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) and Chien et al. (US 2016/0126002)  in further view of Abu Qahouq (US 9,793,039).
Regarding claim 9, Chen (figures 3a-4a and para 0021-0035) discloses all the limitations as noted above but does not expressly wherein a ratio of the first turns and the second turns is 2:1.
Abu Qahouq (Col 6, lines 32-45) discloses a teaching wherein a ratio of the first turns and the second turns is 2:1.
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein a ratio of the first turns and the second turns is 2:1 as taught by Abu Qahouq  to the inductive device of Chen so as allow the inductive device to have to the capability to provide high currents and low voltages. Designing, wherein the a ratio of the first turns and the second turns is 2:1 would have been design consideration based on intended application/environment use.
Such as to provide low voltage value which is suitable for electronics supplying.

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) in view Chien et al. (US 2016/0126002) and Abu Qahouq (US 9,793,039) in further view of Lee et al. (US 2009/0039977).
Regarding claim 10, the modified inductive device of Chen (figures 3a-4a and para 0021-0035) discloses all the limitations as noted above but does not expressly wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the 
Lee et al. (figure 3a and para 0031-0040) discloses wherein the first inductor  (32) and the second inductor (33) are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps.(note:see wherein the first inductor has 6 and the second inductor has at 3 or more; the claim does limit the second inductor from having more laps)
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps as taught by Lee et al  to the modified inductive device of Chen so as to allow for a high inductance to be obtained.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837